TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00602-CR


                                Robert Joseph Yezak, Appellant

                                                v.

                                     State of Texas, Appellee


                 FROM THE 27TH DISTRICT COURT OF BELL COUNTY
          NO. FR82355, THE HONORABLE JOHN T. GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                  Robert Joseph Yezak has filed a pro se notice of appeal challenging various

actions allegedly made by the trial court. Generally, an appellate court only has jurisdiction

to consider an appeal by a criminal defendant where there has been a final judgment of

conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); Curiel v. State,

No. 13-21-00400-CR, 2022 WL 1412320, at *1 (Tex. App.—Corpus Christi-Edinburg May 5,

2022, no pet.) (mem. op., not designated for publication). That general rule is subject to some

exceptions, including some appeals where a defendant is on deferred adjudication community

supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997); appeals from the denial

of a motion to reduce bond, Tex. R. App. P. 31.1; and some appeals related to the denial of a

claim for habeas corpus relief, id.; Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas

1998, no pet.).
               Our review of the clerk’s record reveals that no final judgment of conviction or

other appealable order has been entered in this case, and the trial court has certified that “no

action has occurred upon which an appeal may be predicated.” Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d) (explaining that if trial court

does not certify that defendant has right to appeal, “appeal must be dismissed”).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: October 21, 2022

Do Not Publish




                                                 2